DETAILED ACTION

This communication is in response to the Application filed on 31 January 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes CN 107025297 (Peng) and CN 106649762 (Jian et al.). Peng discloses a chatbot and a chat method thereof, comprising: a knowledge base, stored data comprising logical behavior common knowledge, a vocabulary base, keyword segments implied in dialogue information and feedback word segments matching same, keyword segments comprising a plurality of keywords; a question and answer base, stored data comprising a vocabulary base, question and answer pairs implied in dialogue information, and keywords corresponding to same; an interactive platform, used for exchanging information with a user; a preprocessing module, used for preprocessing in accordance with user chat information obtained by the interactive platform, and comprising word segmentation to obtain keywords/keyword segments implied therein; a feedback search module, used, in accordance with the keywords obtained by the preprocessing module, for searching for matching feedback word 
and answer base, and, in accordance with the computation results, providing the interactive platform with feedback information corresponding to a corresponding question.
Jian et al. discloses an intention recognition method based on follow-up questions and feedback information, comprising: obtaining user text information, user history information and external information; performing information recognition on the text information, and obtaining feature information; in accordance with at least one of the feature information, the user history information and the external information, performing intention recognition on the text information, and obtaining a text intention eigenvalue; comparing same to a threshold value, and recording a comparison count: if greater than the threshold value, then generating an intention for the text information; if smaller than or equal to the threshold value, using the text information and the text intention eigenvalue for obtaining a follow-up question, receiving user feedback information, obtaining a feedback information text intention eigenvalue, and comparing same to the threshold value; if greater than the threshold value, generating an intention for the text information, and if smaller than or equal to the threshold value, then repeating the acquisition of a follow-up question. 
only comprising standard words; step S5; in S6, according to the completely expressed word sequence which only contains the standard words, finding out a matched answer from the morpheme database and sending the matched answer to the customer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. In particular, Torisawa et al., Li, and Heo et al. describe question answering systems with certain features similar to those of the applicant’s, such as keyword determination, a synonym database, and question-answer pairs. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656